DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicants respectfully argue the following:
that no reference has been recited that suggests using as a temporary base on which to build a spray-discharge orifice, a solid complete form that can, as a whole, slide in and out of a through hole of an injector base element and does not suggest any method that includes steps of sliding such a temporary base into and/or out of the through hole.
The examiner respectfully argues the following:
while Hackenberg fails to teach providing a rod that is a solid complete form that is slidable, as a whole, and then removing this rod and the negative matrix by sliding the rod out of the through hole. The prior art of Deutsch discloses the same sort of process, in which a member (15, 30) placed into an analogous hole 14 as support for an analogous negative (18a),  member (15, 30) is then hardened ([Col. 4, ln 55-56]), thus forming a solid and complete form, and then this same member (15, 30) is then removed via “a simple breaking-away action” ([Col. 5, ln 33-35]). Further, one having ordinary skill would appreciate that this teaching of “a simple breaking-away action” as disclosed by Deutch, might be accomplished simply via pulling, or “sliding” of this same member out of the through hole, or at the very least, obvious to try based upon the description disclosed by Deutch.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 17, claim 17 is directed towards an “injector”, and requires inter alia
a rod that has been inserted into a through hole of the injector base element;
the rod and the negative matrix are removable by a sliding of the rod out from the through hole…
However, the claim fails to recite that the rod and the negative matrix are actually removed, and only requires that they are capable of being removed. This being the case, it is unclear how a tubular style fuel injector can function while the “removable rod” remains inserted in the fual injector.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hackenberg et. al. (U.S. 20110139121) in view of Deutsch et. al. (U.S. 4772540) and evidenced by Steir (U.S. 6027049).
In re claims 1, and 13-14, Hackenberg teaches a method/apparatus for producing an injector, which is designed to inject fuel into an induction pipe or directly into a combustion chamber of an internal combustion engine (abstract), the method/apparatus comprising:
providing an injector base element (fig. 2; body 16);
providing an element (foil 35) and a through hole (31) of the injector base element (body 16);
producing a negative matrix (photo resist 36; [0025]) of a spray orifice element (orifice 125) on an axial end of the element (as shown in fig. 3);
positioning the negative matrix situated on the element relative to the injector base element (as shown in fig. 2-4); and 
producing the spray orifice element having at least one spray orifice by applying a galvanization layer (metal 37; [0027]) on a downstream end, in an injection 
removing the element and the negative matrix (as shown in fig. 4; 35 has been removed).
Hackenberg further discloses the use of foil 35, to form chamber 135 and to space spray orifices (125) to be radially outward from the main fuel injection pathway (31), however, not every fuel injector has/needs these features, as evidenced by (fig. 1; 27) of Stier (U.S. 6027049).
Hackenberg fails to teach:
a rod; and
providing a rod that is a solid complete form that is slidable, as a whole, into and out of a through hole of an injector base element; and
sliding the rod into the through hole of the injector base element;
removing the rod and the negative matrix by sliding the rod out of the through hole.
Deutsch discloses the same sort of process as described above, (fig. 5a-5f; fig. 7) with 
a member (15, 30) placed into an analogous hole 14 as support for an analogous negative (18a);
member (15, 30) is hardened ([Col. 4, ln 55-56]), thus forming a solid and complete form;
member (15, 30) is then removed via “a simple breaking-away action” ([Col. 5, ln 33-35]).
Further, if one having ordinary skill in the art wanted to make a fuel injector without chamber 135, and with the orifices within the footprint of the main injection pathway, then it would 
Additionally, one having ordinary skill in the art would appreciate that removal of (now hardened) member (15, 30) via “a simple breaking-away action” as disclosed by Deutch, might be accomplished simply via pulling, or “sliding” of the member out of the through hole, or at the very least, obvious to try based upon the description of “a simple breaking-away action” provided by Deutch.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Hackenberg as modified by Deutsch, and as discussed above, to incorporate a rod, which is inserted through a hole of the fuel injector for the purpose of positioning a mask.

In re claims 2 and 3,
In re claims 4 and 15, Hackenberg and Deutsch teach the method as recited in claim 1, but fail to teach wherein the negative matrix is positioned relative to the injector base element by a fit and/or by a shoulder of the rod. 
However, as discussed in claim 1 above, it would have been obvious to have the negative matrix positioned relative to the injector base element by a fit and/or by a shoulder of the rod, since incorporating a rod which is inserted through a hole of the fuel injector for the purpose of positioning a mask, would necessarily form a shoulder between the rod and the side of a tubular fuel injector.

In re claim 5, Hackenberg and Deutsch teach the method as recited in claim 1, and Hackenberg further teaches wherein prior to applying the galvanization layer, an electrically conductive layer (conductive adhesive agent; [008; 0024]) is applied at least to a subsection of the negative matrix in order to apply the galvanization layer on the negative matrix and on the injector base element.
In re claim 7, Hackenberg and Deutsch teach the method as recited in claim 1, and Hackenberg further teaches wherein the negative matrix (photo resist 36; [0025]) is formed at least partially from an electrically conductive material (fig. 2-4; foil 35 forms back (or top most side) of photoresist 36).
In re claim 8, 
In re claim 9, Hackenberg and Deutsch teach the method as recited in claim 8, and Hackenberg further teaches wherein at least one subsection of the protruding element is not provided with an electrically conductive layer and/or is not formed from an electrically conductive material (photoresist; [0028]; Note: generally, polyimides, such as Kapton, are not electrically conductive, and are often used as electrical insulators).
In re claim 10, Hackenberg and Deutsch teach the method as recited in claim 1, and Hackenberg further teaches wherein the spray orifice element is made of nickel ([0027]; Ni is one of the metals listed).
In re claim 11, Hackenberg and Deutsch teach the method as recited in claim 1, and Hackenberg further teaches wherein the negative matrix of the spray orifice element is removed by a mechanical or thermal or chemical treatment ([0028]; dissolved using potassium hydroxide (KOH) or acetone; Note: oxygen plasma is typically a thermo-chemical process, as opposed to solely thermal or chemical).
In re claim 12, Hackenberg and Deutsch teach the method as recited in claim 1, but fail to teach processing the injector further, the processing further including machining the injector base element and the spray orifice element, following the removal of the negative matrix, in order to clear the spray orifice and/or to shape it further.
However, post processing is typical, commonplace and routinely performed in a wide variety of manufacturing processes in the art, and encompass various activities such as removal of flash in injection molding/casting processes, removal of masking materials in sputtering/electro-plating/painting operations, and even post-processing in 3D-printing applications where support materials are removed or where it is desirable to have residual features incorporated (e.g. machine threads).
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Hackenberg as modified by Deutsch to also incorporate some form of post-processing in order to clear the spray orifice and/or to shape it further.

In re claim 16, see claims 1 and 4. Further, Deutsch discloses the same sort of process (fig. 5a-5f; fig. 7) with a member (15, 30) placed into an analogous hole 14 as support for an analogous negative (18a), abuting against a surface at an upstream end of the injector base element (as shown in fig. 5a-5f; fig. 7). (Note: although not relied upon for this teaching, Noguchi (U.S. 20170089313), also discloses a similar feature with pin 62, in a similar process as shown in fig. 12a).

In re claim 17, claim 17 is substantially similar to claim 1 above, and is further rejected for substantially the same reasons as explained in the rejection of claim 1 above (further note the 35 U.S.C 112 rejection of claim 17 above).
In re claim 18, claim 18 is substantially similar to claim 1 as explained above. Further note that the application of a galvanization layer, as required in claim 1, and would necessarily include 
the application of a layer having an electrically conductive surface;
insertion of the electrically conductive surface in to an electrolyte bath; and
controlling a voltage applied to the electrolyte bath so as to form a metal coating upon the electrically conductive surface.
This being the case, claim 18 is rejected for substantially the same reasons as explained in the rejection of claim 1 above.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hackenberg et. al. (U.S. 20110139121) in view of Deutsch et. al. (U.S. 4772540) in further view of Noguchi (U.S. 20170089313) and evidenced by Steir (U.S. 6027049).
Regarding claim 6, Hackenberg and Deutsch teach the method as recited in claim 5, but fail to teach wherein the electrically conductive layer is a silver conductive paint or a graphite conductive spray.
However, Noguchi discloses injection molding ([0043]) and the use of a release agent, such as a graphite spray is widely known and common place in the art, since graphite provides a lubricious coating with a good thermal conductivity (helping to reduce hot and cold spots), which reduces wear on tooling, is easy and quick to apply in spray form. Additionally, electrical conductivity is a material property, which is inherent in graphite. 
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Hackenberg as modified by Deutsch to also incorporate using graphite spray in order to provides a lubricious coating which reduces wear on tooling.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/JOHN D BAILEY/Examiner, Art Unit 3747    

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747